                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

BARBARA WITOWSKI, an individual

               Plaintiff,

v.                                                 Case No: 2:18-cv-428-FtM-38CM

ACHIEVA CREDIT UNION,

             Defendant.
                                         /

                                OPINION AND ORDER1

      Before the Court is Defendant Achieva Credit Union’s Motion for Judgment on the

Pleadings (Doc. 16), and Plaintiff Barbara Witowski’s opposition (Doc. 17). For the

following reasons, the Court denies the motion.

                                    BACKGROUND2

      This case involves an employment dispute under the Family Medical and Leave

Act (“FMLA”). Achieva hired Witowski as a branch manager in April 2016. (Doc. 1 at

¶ 7). She succeeded in that role for nearly two years. (Doc. 1 at ¶¶ 8-10). But that

changed when Witowski went on FMLA leave for a knee replacement. (Doc. 1 at ¶¶ 11-



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
2The facts recited in this Order have been taken from the Complaint and considered to
be true for purposes of Achieva’s motion only.
12). On Witowski’s first day back to work in April 2018, Achieva fired her. (Doc. 1 at

¶ 14).

         Witowski thus brings this two-count suit against Achieva for interfering with her

FMLA rights and retaliating against her for taking FMLA leave. (Doc. 1). As to the

interference claim, Witowski alleges that Achieva “was obligated, but failed, to allow [her]

to take FMLA leave and to return . . . to her former position or an equivalent position with

the same pay, benefits, and working conditions when she tried to return to work under 29

U.S.C. § 2614(a)(1); 29 CFR § 825.215(a).” (Doc. 1 at ¶ 30). Achieva has answered the

FMLA retaliation claim but has moved for judgment on the pleadings as to the interference

claim. (Doc. 16).

                                 STANDARD OF REVIEW

         “After the pleadings are closed—but early enough not to delay trial—a party may

move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings

is appropriate where there are no material facts in dispute and the moving party is entitled

to judgment as a matter of law.” Cannon v. City of W. Palm Beach, 250 F.3d 1299, 1301

(11th Cir. 2001). In deciding whether judgment is appropriate, the court accepts all

material facts alleged in the complaint as true and views those facts in the light most

favorable to the non-moving party. See Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335

(11th Cir. 2014). “A complaint may only be dismissed under Rule 12(c) if ‘it is clear that

the plaintiff would not be entitled to relief under any set of facts that could be proved

consistent with the allegations.’” Flanigan’s Enters., Inc. of Ga. v. City of Sandy Springs,

Ga., 831 F.3d 1342, 1346 (11th Cir. 2016) (citing Horsley v. Rivera, 292 F.3d 695, 700

(11th Cir. 2002)).




                                             2
                                      DISCUSSION

      The FMLA prohibits employers from interfering with employees’ ability to exercise

their substantive rights under the statute. See 29 U.S.C. § 2615(a)(1). Reinstatement is

a right to which the FMLA grants an employee upon returning from leave. See id.

§ 2614(a)(1)(A) (stating an employee has the right to “be restored by the employer to the

position of employment held by the employee when the leave commenced”); see also

Martin v. Brevard Cty. Pub. Sch., 543 F.3d 1261, 1267 (11th Cir. 2008) (“An employee

has the right following FMLA leave ‘to be restored by the employer to the position of

employment held by the employee when the leave commenced’ or to an equivalent

position.” (citations omitted)); Ponce v. City of Naples, No. 2:17-CV-137-FTM-99CM,

2017 WL 2692829, at *3 (M.D. Fla. June 22, 2017) (“The right to FMLA leave and the

right to return to an equivalent position post-leave are both FMLA benefits.”). To state an

interference with FMLA rights claim, an employee need only show that she was entitled

to a benefit her employer denied. See Strickland v. Water Works and Sewer Bd. of City

of Birmingham, 239 F.3d 1199, 1205 (11th Cir. 2001); Schaaf v. Smithkline Beecham

Corp., 602 F.3d 1236, 1241 (11th Cir. 2010). Because “the employer’s motives are

irrelevant,” the employee does not have to allege that her employer intended to deny the

benefit. Strickland, 239 F.3d at 1208.

      Achieva claims Witowski’s interference claim fails as a matter of law because firing

an employee for taking FMLA leave is retaliation, not interference. (Doc. 16). It continues

that the Complaint alleges no facts that Achieva denied Witowski any benefit to which the

FMLA entitled her. (Doc. 16 at 5). Witowski responds that Achieva’s refusal to reinstate




                                            3
her was the company interfering with her FMLA right to be returned to her position (or an

equivalent one) upon returning from leave. (Doc. 17).

      As stated, the FMLA gives employees the right to be restored to their same position

following FMLA leave. And according to Witowski, Achieva fired her “upon her arrival for

her first day back at work on April 23, 2018.” (Doc. 1 at ¶ 14). Having to draw all

reasonable inferences in Witowski’s favor, the Court reads this allegation to mean that

Achieva did not allow Witowski to return to any position after her leave. And that is

enough to state an FMLA interference claim at this stage of litigation. The Court thus

denies Achieva’s motion for judgment on the pleadings.

      Accordingly, it is now

      ORDERED:

      (1) Defendant Achieva Credit Union’s Motion for Judgment on the Pleadings (Doc.

          16) is DENIED.

      (2) Achieva Credit Union must file an amended answer to the Complaint on or

          before October 18, 2018.

      DONE and ORDERED in Fort Myers, Florida this 5th day of October 2018.




Copies: All Parties of Record




                                           4
